 

AMENDED AND RESTATED

 

ADMINISTRATION AGREEMENT

 

This Amended and Restated Administration Agreement (this “Agreement”) is made as
of March 8, 2013 by and between GSV CAPITAL CORP. (formerly known as NEXT
INNOVATION CORP.), a Maryland corporation (the “Company”), and GSV Capital
Service Company, LLC (formerly known as NeXt Innovation Service Company, LLC), a
Delaware limited liability company (the “Administrator”).

 

WITNESSETH:

 

WHEREAS, the Company is a closed-end management investment fund that has elected
to be treated as a business development company (“BDC”) under the Investment
Company Act of 1940 (the “Investment Company Act”); and

 

WHEREAS, on April 11, 2011, the Company and the Administrator entered into an
Administration Agreement pursuant to which the Administrator agreed to provide
administrative services to the Company (the “Initial Administration Agreement”);
and

 

WHEREAS, each of the Company and the Administrator desires to amend and restate
the Initial Administration Agreement in its entirety solely for the purpose of
reflecting the current legal names of each of the Company and the Administrator.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.            Duties of the Administrator

 

(a)          Employment of Administrator. The Company hereby employs the
Administrator to act as administrator of the Company, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Company (the “Board”), for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Company in any way or otherwise be
deemed agents of the Company.

 



 

 

 



 

(b)          Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall provide the Company with office facilities, equipment,
clerical, bookkeeping and record keeping services at such facilities and such
other services as the Administrator, subject to review by the Board, shall from
time to time determine to be necessary or useful to perform its obligations
under this Agreement. The Administrator shall also, on behalf of the Company,
conduct relations with custodians, depositories, transfer agents, dividend
disbursing agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable. The Administrator shall make reports to the Board of its performance
of obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain or sell or any other investment advisory
services to the Company. The Administrator shall be responsible for the
financial and other records that the Company is required to maintain, and under
the Investment Company Act, shall prepare, print and disseminate reports to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”). The Administrator will provide on the Company’s
behalf significant managerial assistance to those portfolio companies to which
the Company is required to provide such assistance. In addition, the
Administrator will assist the Company in determining and publishing the
Company’s net asset value, overseeing the preparation and filing of the
Company’s tax returns, and generally overseeing the payment of the Company’s
expenses and the performance of administrative and professional services
rendered to the Company by others.

 

2.            Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records which it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3.            Confidentiality

 

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P and S-AM), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party. The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
authority, any authority or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.

 

2

 

 

4.            Compensation; Allocation of Costs and Expenses

 

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The amount and nature of such reimbursements shall be
presented for review, on not less than a quarterly basis, to the members of the
audit committee of the Board, or in lieu thereof, to a committee of the Board,
all of the members of which are not “interested persons” of the Company, as such
term is defined under the Investment Company Act. The Company will bear all
costs and expenses that are incurred in its operation, administration and
transactions and not specifically assumed by GSV Asset Management, LLC (formerly
known as NeXt Asset Management, LLC) (the “Adviser”), pursuant to that certain
Investment Advisory Agreement, dated as of April 11, 2011 by and between the
Company and the Adviser, and the amendment and restatement thereof, dated as of
March 8, 2013. Costs and expenses to be borne by the Company include, but are
not limited to, those relating to: organization and offering; calculating the
Company’s net asset value (including the cost and expenses of any independent
valuation firm); expenses incurred by the Adviser payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and in providing administrative services,
monitoring the Company’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Company’s investments; sales and purchases of the Company’s common
stock and other securities; investment advisory and management fees;
administration fees, if any, payable under this Agreement; fees payable to third
parties, including agents, consultants or other advisors, relating to, or
associated with, evaluating and making investments; transfer agent and custodial
fees; federal and state registration fees; all costs of registration and listing
the Company’s shares on any securities exchange; federal, state and local taxes;
independent Directors’ fees and expenses; costs of preparing and filing reports
or other documents required by the Securities and Exchange Commission; costs of
any reports, proxy statements or other notices to stockholders, including
printing costs; the Company’s allocable portion of the fidelity bond, directors
and officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Company or the Administrator in connection with administering the Company’s
business, including payments under this Agreement based upon the Company’s
allocable portion of the Administrator’s overhead in performing its obligations
under the Administration Agreement, including rent and the allocable portion of
the cost of the Company’s chief compliance officer and chief financial officer
and their respective staffs.

 

3

 

 

5.            Limitation of Liability of the Administrator; Indemnification

 

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its sole member, the Adviser to the
extent that they are providing services for or otherwise acting on behalf of the
Administrator, Adviser or the Company) shall not be liable to the Company for
any action taken or omitted to be taken by the Administrator in connection with
the performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Company, and the Company shall indemnify,
defend and protect the Administrator (and its officers, managers, partners,
agents, employees, controlling persons, members, and any other person or entity
affiliated with the Administrator, including without limitation the Adviser,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Administrator’s duties or obligations under this Agreement or
otherwise as administrator for the Company. Notwithstanding the preceding
sentence of this Section 5 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Administrator’s duties or by
reason of the reckless disregard of the Administrator’s duties and obligations
under this Agreement (to the extent applicable, as the same shall be determined
in accordance with the Investment Company Act and any interpretations or
guidance by the SEC or its staff thereunder).

 

6.            Activities of the Administrator

 

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

 

7.            Duration and Termination of this Agreement

 

(a)          This Agreement shall become effective as of the first date above
written. The provisions of Section 5 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Administrator shall be entitled to any amounts owed under Section 4 through
the date of termination or expiration and Section 5 shall continue in force and
effect and apply to the Administrator and its representatives as and to the
extent applicable. This Agreement shall continue in effect for two years from
the date of the Initial Administration Agreement, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by:

 

(i)          the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Company; and

 

4

 

 

(ii)         the vote of a majority of the Company’s Directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act.

 

(b)          The Agreement may be terminated at any time, without the payment of
any penalty, upon not more than 60 days’ written notice, by the vote of a
majority of the outstanding voting securities of the Company, or by the vote of
the Board or by the Administrator.

 

(c)          This Agreement may not be assigned by a party without the consent
of the other party. The provisions of Section 5 of this Agreement shall remain
in full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

 

8.            Amendments of this Agreement

 

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9.            Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York and the applicable provisions of the Investment Company Act. To the
extent the applicable laws of the State of New York, or any of the provisions
herein, conflict with the provisions of the Investment Company Act, the latter
shall control.

 

10.          Entire Agreement

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

11.          Notices

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

[Remainder of Page Intentionally Left Blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  GSV CAPITAL CORP.       By:       Name: Michael T. Moe     Title:  Chief
Executive Officer and President         GSV CAPITAL SERVICE COMPANY, LLC      
By:       Name:  Michael T. Moe     Title:  Managing Member

 

[Administration Agreement]

 

6

 

